Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 are allowed.
The following is a statement of reasons for allowance:
Regarding claim 1, of the closest prior arts Laselva (US 20190342845 A1) discloses “A method, comprising: receiving, by a processor of an apparatus, from a network … indicating a non-terrestrial networking (NTN) offset for a scheduling delay; and” in paragraph 46; “performing, by the processor, an uplink (UL) transmission to a satellite with the scheduling delay which accounts for the NTN offset” in paragraph 76; and “wherein the DCI is received at a slot n, wherein the DCI indicates a plurality of physical uplink control channel (PUCCH) resources corresponding to a plurality of UL hybrid automatic repeat request (HARQ) acknowledgement (ACK) and negative acknowledgement (NACK)… at a slot n+K1′, and wherein K1′ denotes the scheduling delay” in paragraph 58. However, Laselva does not disclose that the scheduling delay indication is in “downlink control information (DCI)” nor the DCI indicates the transmission of HARQ “of a plurality of transport blocks (TBs)”. Manolakos (US 20190254061 A1) discloses the missing feature that the scheduling delay indication is in “downlink control information (DCI)” in paragraph 179 and would be obvious to combine with Laselva because transmitting the scheduling delay indication with what will initiate the transmission that uses the scheduling delay indication increases flexibility which allows the scheduling delay to be applied in a more optimum manner, thereby enhancing service quality. However, Manolakos also does not teach the DCI indicates the transmission of HARQ “of a plurality of transport blocks (TBs)”. Salem (US 20200275430 A1) discloses the DCI indicates the transmission of HARQ “of a plurality of transport blocks (TBs)” in paragraph 85. However, Salem does not disclose the application of the same offset across all the HARQ for TBs based on the DCI, and the examiner does not believe that this feature would be obvious to one of ordinary skill in the art to obtain from combining of these references. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 11 is similar to claim 1 and contains allowable subject matter for similar reasons. Claims 2-3, 5-10, 12-13, and 15-20,  depend on claims 1 and 11 and are allowable based on their dependence to claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAAD KHAWAR/Primary Examiner, Art Unit 2412